Citation Nr: 1338853	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  07-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred from September 8 to September 11, 2006, from North Miss Medical Center in Tupelo, Mississippi totaling $20,951.00.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Appellant appears to be a veteran for VA purposes.  While his DD 214 is not currently of record, an April 2007 statement of the case lists a period of service in the United States Army from January 1954 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Veterans Affairs (VA) Medical Center in Memphis, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant seeks reimbursement for unauthorized medical treatment received from September 8 to September 10, 2006 at the North Mississippi Medical Center in Tupelo, Mississippi totaling $20,951.00.  

The Board notes that the Appellant requested a Board hearing on his May 2007 substantive appeal.  In August 2007, the Appellant stated he would appear at a video hearing instead of an in-person hearing.  While a request for and/or Notice of Transfer of Veterans Records form dated later that same month contains a handwritten notation that the Appellant does not want a video hearing, there is no report of contact or letter from the Appellant that documents he has withdrawn his hearing request.  As the author of the notation is unclear and the Veteran has on several occasions expressed a desire for a hearing before the Board, the Appellant must be afforded an opportunity to present testimony at a video hearing before the Board.

As video hearings before the Board as scheduled by the RO, this case is REMANDED for the following action:

The RO should schedule the Appellant for a hearing before a Member of the Board sitting at the RO in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


